 



Exhibit 10.2
ROBERT J. PALMISANO
CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     This Confidentiality, Non-Competition and Non-Solicitation Agreement (this
“Agreement”) is made effective as of April 6, 2008 (the “Effective Date”), by
and between ev3 Inc., a Delaware corporation (“Company”), having a principal
place of business at 9600 54th Avenue North, Plymouth, MN 55442, and Robert J.
Palmisano (“Employee”), having an address of 2609 Barcelona Dr., Fort
Lauderdale, FL 33301.
     WHEREAS, Company is a leading global medical device company focused on
catheter-based, or endovascular, technologies for the minimally invasive
treatment of vascular diseases and disorders and desires to employ Employee on
the terms and subject to the conditions set forth herein.
     WHEREAS, Company has expended considerable time, effort and resources in
the development of certain confidential, proprietary, and trade secret protected
information, which must be maintained as confidential in order to ensure the
success of Company’s business;
     WHEREAS, Company has expended considerable funds, time, effort, and
resources in the development of its customer goodwill and recruiting and
training its workforce, which also must be maintained in order to ensure the
success of Company’s business;
     WHEREAS, pursuant to the terms of that certain Employment and Change in
Control Agreement (the “Employment Agreement”), dated as of April 6, 2008,
between Employee and Company, Employee agreed to execute and deliver this
Agreement concurrently with the execution and delivery of the Employment
Agreement; and
     WHEREAS, by virtue of Employee’s employment with Company, Employee will be
performing services in a confidential capacity and will be acquiring knowledge
about Company’s valuable confidential and technical information, its trade
secrets, customer goodwill, and its highly trained workforce and Company desires
reasonable protection of its confidential business and technical information,
its trade secrets, customer goodwill, and its highly trained workforce.
     NOW THEREFORE, in consideration of the covenants and promises contained
herein, and of Employee’s employment by Company, the compensation and benefits
received by Employee from Company, and the access given Employee to Company’s
Confidential and Proprietary Information, as defined below, all of which
Employee acknowledges are good and valuable consideration for Employee entering
into this Agreement and for the restrictions imposed in Employee’s current and
post-employment activities under this Agreement, the parties hereto agree as
follows:
1. Employee’s Representations and Duties.
     1.01. Company. Solely for purposes of Articles 1, 2, 3, 4, 5, 6 and 7 of
this Agreement, “Company” includes Company, its parent, subsidiary, and
affiliated companies, and their successors and assigns.
     1.02. No Conflicts. Employee represents and warrants to Company that
Employee is not currently subject to any non-competition, confidentiality, or
any other type of agreement or other obligation with any third party (including
but not limited to any former employer) that would prohibit Employee from
accepting this position with Company, conflict with Employee’s obligations under

 



--------------------------------------------------------------------------------



 



this Agreement, or in any way restrict or impair Employee’s ability to perform
the full scope of duties and responsibilities Employee is expected to perform
for Company.
     1.03. Compliance with Company Policies. Employee shall, at all times,
comply with all policies, rules, and procedures of Company, which include, but
are not limited to, Company’s Code of Conduct, Corporate Compliance Policy, and
Insider Trading Policy. By Employee’s signature below, Employee acknowledges
that Employee has received, read, and agrees to abide by, each of the foregoing
Company policies.
     1.04. Duty of Loyalty. In all aspects of Employee’s employment with
Company, Employee shall act in the utmost good faith, deal fairly with Company,
and fully disclose to Company all information that Company might reasonably
consider to be important or relevant to Company’s business. Employee further
agrees that during employment by Company, Employee shall not engage in any
conduct that might result in, or create the appearance of using Employee’s
position for Employee’s private gain, or otherwise create a conflict of
interest, or the appearance of a conflict of interest, with Company. Such
prohibited conduct includes, but is not limited to, having an undisclosed
financial interest in any vendor or supplier of Company, accepting payments of
any kind or gifts other than of a nominal value from vendors, customers, or
suppliers, or having an undisclosed relationship with a family member or other
individual who is employed by any entity in active or potential competition with
Company, and which creates a conflict of interest. While employed at Company,
Employee shall not establish, operate, participate in, advise, or assist to
establish in any manner whatsoever any business, that could or would be in
competition with Company’s business, and Employee shall not take any preliminary
or preparatory steps toward establishing or operating such a business.
Notwithstanding the foregoing, Employee may own less than two percent (2%) of
any class of stock or security of any company that competes with Company listed
on a national securities exchange.
     1.05. E-Mail Messages and Internet Usage. Employee acknowledges and agrees
that all e - mail messages that Employee produces, sends, or receives while at
Company facilities or using Company equipment are the property of Company.
Employee also acknowledges and agrees that Company may monitor and inspect all
such messages and also may monitor and control the communications that Employee
initiates or receives through the Internet while at Company facilities and while
using Company equipment in any location. Employee acknowledges that Employee has
no right to or expectation of privacy in such communications. Employee agrees to
cooperate with Company in its implementation of such security and control
measures as it may implement from time to time with respect to e-mail and
Internet communications and shall take all reasonable precautions to ensure that
the confidentiality of any such communications containing Confidential and
Proprietary Information, as defined below, is maintained. Employee also agrees
that the Internet may not be used for the transmission or intentional reception
of obscene, scandalous, offensive, or otherwise inappropriate materials, and
that Employee will comply with all Company policies regarding appropriate use of
the Internet and e-mail.
2. Nondisclosure of Confidential and Proprietary Information.
     2.01. Definition of Confidential and Proprietary Information. “Confidential
and Proprietary Information” means any and all information, whether oral,
written, or committed to Employee’s memory, that is not generally known by
persons not employed by, or parties to contracts with, Company, whether prepared
by Company or Employee, including but not limited to:

  (a)   Inventions, designs, discoveries, works of authorship, improvements, or
ideas, whether or not patentable or copyrightable, methods, processes,
techniques, shop

-2-



--------------------------------------------------------------------------------



 



practices, formulae, compounds, or compositions developed or otherwise possessed
by Company;

  (b)   the subject matter of Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, and other intellectual property to the extent that such
information is unavailable to the public;     (c)   Company’s information,
knowledge, or data concerning its financial data, including financial statements
and projections, pricing information, costs, sales, budgets, and profits;
business plans such as products and services under development, clinical trials,
proposals, presentations, potential acquisitions under consideration, and
marketing strategies; manufacturing processes; organizational structures, such
as names of employees, consultants, and their positions and compensation
schedules; customer information such as surveys, customer lists, lists of
prospective customers, customer research, customer meetings, customer account
records, sales records, training and servicing materials, programs, techniques,
sales, and contracts; supplier and vendor information including lists and
contracts; relational data models, company manuals and policies, computer
programs, software, disks, source code, systems architecture, blue prints, flow
charts, and licensing agreements; and/or     (d)   any document marked
“Confidential”, or any information that Employee has been told is “Confidential”
or that Employee might reasonably expect Company would regard as “Confidential,”
or any information that has been given Company in confidence by customers,
suppliers, or other persons.

     2.02. Confidentiality Obligations. Employee agrees to hold all Confidential
and Proprietary Information in the strictest confidence both during Employee’s
employment relationship with Company and after Employee’s employment
relationship with Company is voluntarily or involuntarily terminated for any
reason. To this end, Employee shall:

  (a)   not make, or permit or cause to be made, copies of any Confidential and
Proprietary Information, except as necessary to carry out Employee’s duties as
prescribed by Company;     (b)   not disclose or reveal any Confidential and
Proprietary Information, or any portion thereof, to any person or company who is
not under a legal or contractual obligation to Company to hold such information
confidential;     (c)   take all reasonable precautions to prevent the
inadvertent disclosure of any Confidential and Proprietary Information to any
unauthorized person;     (d)   acknowledge that Company is the owner of all
Confidential and Proprietary Information and agree not to contest any such
ownership rights of Company, either during or after Employee’s employment with
Company;     (e)   upon termination of employment with Company or upon request
by Company, deliver promptly to Company all Confidential and Proprietary
Information and all Company documents and property, whether confidential or not,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, programs, databases, and other documents or
materials, whether in hard copy, electronic, or

-3-



--------------------------------------------------------------------------------



 



other form, including copies thereof, whether prepared by Employee or Company,
and all equipment furnished to Employee in the course of or incident to
employment, including any laptop computer and all data contained on such
computer; and

  (f)   permit Company to inspect non-Company computers and/or cell phones,
including any Personal Data Assistant, Blackberry, or other handheld device
belonging to Employee, at the time employment from Company is terminated and to
remove from such non-Company property all data belonging to Company if Employee
used such non-Company property to conduct Company business.

     2.03. Obligations to Third Parties. Employee understands and acknowledges
that Company has a policy prohibiting the receipt or use by Company of any
confidential information or trade secret protected information in breach of
Employee’s obligations to third parties and Company does not desire to receive
any confidential information under such circumstances. Accordingly, Employee
will not disclose to Company or use in the performance of any duties for Company
any confidential information in breach of an obligation to any third party.
Employee represents that Employee has informed Company, in writing, of any
restriction on Employee’s use of a third party’s confidential information that
conflicts with any obligations under this Agreement.
3. Non-Competition.
     3.01. Post-Employment Restrictions. Employee agrees that for a period of
one (1) year following Employee’s termination or separation from employment with
Company for any reason, voluntary or involuntary, Employee shall not directly or
indirectly (including without limitation as an officer, director, employee,
advisor, consultant, or otherwise), render services to any person or entity in
connection with the design, development, manufacture, marketing, or sale of a
Competitive Product, as defined below, that is sold or intended for use or sale
in any geographic area in which Company markets or intends to market any of its
products. It is agreed that Employee is free to work for a competitor of
Company, provided that: (i) such employment does not include any
responsibilities for, or in connection with, a Competitive Product for the
one-year period of the restriction contained in this Paragraph 3.01; and
(ii) Employee has not assumed a position with a competitor that would lead to
the inevitable disclosure of Company’s trade secrets or Confidential and
Proprietary Information.
     3.02. Field Sales Restrictions. If Employee’s only responsibilities for
Company during the last two years of employment have been in a field sales or
field sales management capacity, the restrictions in Paragraph 3.01 above shall
be for a period of one year in the sales territory or territories Employee
covered or supervised for all or part of the last year of employment and/or for
any customers Employee had direct or indirect contact with, within or outside of
the sales territory, for all or part of the last year of employment.
     3.03. Definition of Competitive Product. “Competitive Product” means any
product or component thereof, product line, or service that has been designed or
is being designed, developed, manufactured, marketed, or sold by anyone other
than Company and is: (i) of the same general type, (ii) performs similar
functions, (iii) is used for the same purposes as a Company product; and/or
(iv) competes for the same customers and/or patients with any product, process,
or service that Company markets or is developing to market.
     3.04. Disclosure of Obligations. During the restrictive period set forth in
this Article 3, Employee will inform any new employer or prospective employer,
prior to accepting employment, of the existence of this Agreement and provide
such employer with a copy of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     3.05. Acknowledgment of Company Efforts. Employee acknowledges that Company
has many near-permanent customers throughout the world to which Employee has
access. These include customers that Company developed as a result of many years
of significant efforts and significant financial investments by Company.
     3.06. Acknowledgment of Reasonableness. Employee acknowledges and agrees
that the restrictions contained in this Article 3 are reasonable as to time,
area, and persons and are necessary to protect the legitimate business interests
of Company and to avoid disruption of Company’s business. In that connection,
Employee further acknowledges that Company’s business is worldwide in geographic
scope and that its business is conducted, in part, over the worldwide web.
Employee also acknowledges and agrees that the restrictions do not impose undue
hardship on Employee or operate as a bar to Employee’s sole means of support.
     3.07. Consideration. Employee acknowledges and agrees that Employee has
received consideration in exchange for signing this Agreement and that Employee
was advised of, and presented with, a copy of this Agreement prior to accepting
employment with Company.
4. Post-Employment Restriction on Recruiting or Hiring Company Employees.
     4.01. Acknowledgment of Training Efforts. Employee acknowledges that
Company has expended considerable time and effort in recruiting and training its
employees, many of whom are accomplished professionals.
     4.02. No Recruiting of Company Employees. Employee hereby agrees that,
during Employee’s employment by Company and for a period of one (1) year
following the termination or separation from employment with Company, for any
reason, voluntary or involuntary, Employee shall not, directly or indirectly,
hire or recruit any employees of Company.
5. Inventions.
     5.01. Definition of Inventions. “Inventions” means any inventions,
discoveries, improvements, and ideas, whether or not in writing or reduced to
practice and whether or not patentable or copyrightable, made, authored, or
conceived by Employee, whether by Employee’s individual efforts or in connection
with the efforts of others, and that either (i) relate in any way to Company’s
business, products, or processes, past, present, anticipated, or under
development; or (ii) result in any way from Employee’s employment by Company; or
(iii) use Company’s equipment, supplies, facilities, or Confidential and
Proprietary Information.
     5.02. Assignment of Inventions. During the course of Employee’s employment
and for a period of six (6) months thereafter, Employee shall promptly and fully
disclose to Company, and will hold in trust for Company’s sole right and
benefit, any Invention that Employee makes, conceives, or reduces to practice,
or causes to made, conceived, or reduced to practice, either alone or in
conjunction with others, whether made during the working hours of Company or on
Employee’s own time. Employee shall: (i) assign, and hereby assigns, to Company
all of Employee’s right, title, and interest in and to all such Inventions, any
applications for patents, copyrights, or any other registration of intellectual
property in any country covering or relating to any such Invention, and any
patents, copyrights, or other intellectual property registration granted to
Employee or Company; and (ii) acknowledge and deliver promptly to Company any
written instruments and perform any other acts necessary in Company’s opinion to
preserve property rights in any Invention against forfeiture, abandonment, or
loss, to obtain and maintain letters patent and/or copyrights or other
registration of any intellectual property rights on any such Invention, and to
vest the entire right and title to such

-5-



--------------------------------------------------------------------------------



 



Inventions and related intellectual property in Company. Employee agrees to
perform promptly (without charge to Company but at the expense of Company) all
such acts as may be necessary in Company’s opinion to preserve all patents
and/or copyrights or other intellectual property covering the Inventions and to
enable Company to obtain the sole right, title, and interest in all such
Inventions, including without limitation the execution of assignments or patent
prosecution documentation and appearing as a witness in any action brought in
connection with this Agreement.
     5.03. Exclusion. The parties agree, and Employee is hereby notified, that
the requirements of this Article 5 do not apply to any invention for which no
equipment, supplies, facility, or information of Company was used and which was
developed entirely on Employee’s own time, and which (i) does not relate
directly to Company’s business or to Company’s actual or demonstrably
anticipated research or development; or (ii) does not result from any work
Employee performed for Company. Employee represents that, except as disclosed on
Exhibit A, as of the date of this Agreement, Employee has no rights under, and
will make no claims against Company with respect to, any inventions,
discoveries, improvements, ideas, or works of authorship that would be
Inventions if made, conceived, authored, or acquired by Employee during the term
of this Agreement. All inventions that Employee already has conceived or reduced
to practice and that Employee claims to be excluded from the scope of this
Agreement are listed on Exhibit A (if none, write “none”).
     5.04. Copyrights. Employee acknowledges that any documents, drawings,
computer software, or other work of authorship prepared by Employee within the
scope of Employee’s employment is a “work made for hire” under U.S. copyright
laws and that, accordingly, Company exclusively owns all copyright rights in
such works of authorship. For purposes of this Agreement, “scope of employment”
means the work of authorship: (i) relates to any subject matter pertaining to
Employee’s employment; (ii) relates to or is directly or indirectly connected
with the existing or reasonably foreseeable business, products, projects, or
Confidential and Proprietary Information of Company; and/or (iii) involves the
use of any time, material, or facility of Company.
     5.05. Presumption. In the event of any dispute, arbitration, or litigation
concerning whether an invention, improvement, or discovery made or conceived by
Employee is the property of Company, such invention, improvement, or discovery
will be presumed the property of Company and Employee will bear the burden of
establishing otherwise.
6. Non-Disparagement; Participation in Internet and Other Public Electronic
Forums.
     6.01. Non-Disparagement. Employee agrees that Employee will not, directly
or indirectly, speak or act in any manner that is intended to, or does in fact,
damage the goodwill or the business of Company, or the business or personal
reputations of any of its directors, officers, agents, employees, customers,
vendors, or suppliers. Employee further agrees that Employee will not engage in
any other deprecating conduct or communications with respect to Company;
provided, however, that nothing in this Agreement shall preclude Employee from
providing honest, forthright, and truthful testimony in any court or regulatory
action or proceeding.
7. Injunctive Relief.
     7.01. Existence of Irreparable Harm. Employee acknowledges and agrees that
in the event of any breach or threatened breach by Employee of any of the
provisions of this Agreement, damages shall be an inadequate remedy and that
Company will suffer irreparable harm and, as a result, Company shall be entitled
to injunctive and other equitable relief such as restraining orders and
preliminary or permanent injunctions to specifically enforce the provisions of
this Agreement and to protect Company against any breach or threatened breach.
If Company is required by applicable law

-6-



--------------------------------------------------------------------------------



 



to furnish a bond or other surety as a condition of the entry of an injunction
or restraining order, Employee agrees that such bond or surety shall be in the
minimum amount required by law.
     7.02. Non-Exclusive Remedies. Nothing herein shall be construed as
prohibiting Company from pursuing any other remedies available to Company for
Employee’s breach or threatened breach of this Agreement, including the recovery
of damages from Employee and an accounting and repayment of all profits,
compensation, commissions, remuneration, or other benefits that Employee
directly or indirectly has realized and/or may realize as a result of, growing
out of, or in connection with, any such violation. These remedies shall be in
addition to, and not in limitation of, any other rights or remedies to which
Company is or may be entitled.
8. Miscellaneous.
     8.01. No Waiver. No failure or delay by any party hereto in exercising any
right, power, or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power, or privilege hereunder.
     8.02. Survival. The provisions of Articles 2, 3, 4, 5, 6, 7 and 8 shall
survive any termination of Employee’s employment or this Agreement.
     8.03. Assignment. This Agreement shall be binding upon Employee’s heirs,
personal representatives, and assigns, and may be transferred by Company to its
successors and assigns.
     8.04. Severability. In the event any one or more of the provisions
contained in this Agreement are deemed illegal or unenforceable, such provision:
(i) shall be construed in a manner to enable it to be enforced to the extent
permitted by applicable law; and (ii) shall not affect the validity and
enforceability of any legal and enforceable provision of this Agreement.
     8.05. Construction. It is agreed that the provisions of this Agreement will
be regarded as divisible and if any provision is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or persons or in too broad a
geographic area, it shall be interpreted to extend over the maximum period of
time, range of activities or persons, and/or geographic areas as to which it may
be enforceable. Any Court is also authorized to extend the duration of any
restriction under Articles 3 and 4 for the period that any violation of Articles
3 or 4 exists. All captions and titles are for convenience only, and may not be
used to interpret or to define the terms of this Agreement.
     8.06. Governing Law and Jurisdiction. This Agreement shall be governed by
the laws of the State of Minnesota, without regard to choice of law rules. Each
of the parties hereto hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction and venue of the federal and state courts within
the State of Minnesota, and each party hereby consents to personal jurisdiction
in such forum, for any actions, suits, or proceedings arising out of or relating
to this Agreement (and agrees not to commence any action, suit, or proceeding
relating thereto except in such courts). Notwithstanding the foregoing, nothing
in this Agreement will prevent Company from seeking interim or permanent
injunctive relief or filing any action to recover amounts owed to Company by
Employee in any court having jurisdiction over Employee.
     8.07. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
previous agreements and understandings,

-7-



--------------------------------------------------------------------------------



 



whether oral or written, between the parties with respect to the subject matter
hereof. This Agreement may only be modified in a writing signed by both of the
parties hereto.
* * * * *

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have subscribed their names to this
Agreement on the day and year written below.

                      COMPANY       EMPLOYEE  
 
                   
By:
  /s/ Kevin Klemz       /s/ Robert J. Palmisano                      
 
                    Print Name: Kevin Klemz       Print Name: Robert J.
Palmisano
 
                    Title: Senior Vice President and Chief Legal Officer        
   
 
                   
Date:
  April 6, 2008       Date:   April 6, 2008    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Disclosure of Prior Inventions
All inventions that Employee already has conceived or reduced to practice and
that Employee claims to be excluded from the scope of “Inventions” as defined in
the Confidentiality, Non-Competition and Non-Solicitation Agreement are listed
below (if none, write “none”):

 